Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1, 12 and 20 are currently amended. Claim 21 is newly added. Claims 1-21 are pending. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 12 and 20  have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner relies on US 2021/0001891 A1 (effective filing date July 3, 2019 to Majithia to teach amended claim language. Accordingly, THIS ACTION IS MADE FINAL.  
Claim Objections
Claim 21 is objected to because of the following informalities:  recites “removing background point claims…”, “claims should be clouds”.  Appropriate correction is required.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 7-9, 12-14 and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0209009 A1 to Zhang et al., hereinafter “Zhang” in view of US 2021/0001891 A1 to Majithia, WO 2021/114776 A1 to Xu and US 2019/0258876 A1 to Liu et al., hereinafter, “Liu”.
Claim 1. A computer-implemented method for provisioning real-time three-dimensional maps, including: receiving, from two or more autonomous vehicles (AVs), respective point cloud data representative of an environment surrounding the AVs; Zhang [0019] teaches the server 130 can communicate with the vehicles 120 to obtain vehicle data, such as route data, sensor data, perception data, vehicle 120 control data, vehicle 120 component fault and/or failure data, etc.

Zhang [0036] teaches FIG. 1B illustrates a block diagram showing the vehicle 120 of FIG. 1A in communication with one or more other vehicles 170A-N and/or the server 130 of FIG. 1A, according to one embodiment. As illustrated in FIG. 1B, the vehicle 120 can include various components and/or data stores. For example, the vehicle 120 can include a sensor array 121, a communications array 122, a data processing system 123, a communication system 124, an interior interface system 125, a vehicle control system 126, operative systems 127, a mapping engine 128, and/or a data store 129. 

receiving a two-dimensional image of the environment; at a first processing stage: Zhang [0097] teaches a user interface for display, wherein the user interface comprises a two-dimensional (2D) map representation of at least a portion of a geographic area

Zhang fails to explicitly teach the received point cloud data from the two or more AVs, Majithia, in the same field of object detection and map generation, teaches updating a three-dimensional map of the environment based on the received point cloud data from the two or more AVs; Zhang [0071] teaches the other view may automatically adjust to match panning, scrolling, selecting, rotating or zooming performed by the user in one view (e.g., scrolls in 2D representation 310 may automatically update which point cloud data is presented in 3D point cloud view 320).

Majithia [0011] teaches FIG. 1 illustrates an example overall system environment of an HD map system interacting with multiple vehicle computing systems

Majithia [0033] teaches the online HD map system 110 may be configured to receive sensor data that may be captured by sensors of the vehicles 150 and combine data received from the vehicles 150 to generate and maintain HD maps. The online HD map system 110 may be configured to send HD map data to the vehicles 150 for use in driving the vehicles 150. In some embodiments, the online HD map system 110 may be implemented as a distributed computing system, for example, a cloud-based service that may allow clients such as a vehicle computing system 120 (e.g., vehicle computing systems 120a-d) to make requests for information and services. For example, a vehicle computing system 120 may make a request for HD map data for driving along a route and the online HD map system 110 may provide the requested HD map data to the vehicle computing system 120. 

Majithia [0038] teaches the online HD map system 110 may be configured to receive sensor data collected by sensors of a plurality of vehicles 150, for example, hundreds or thousands of cars. The sensor data may include any data that may be obtained by sensors of the vehicles that may be related to generation of HD maps. For example, the sensor data may include LIDAR data, captured images, etc. Additionally or alternatively, the sensor data may include information that may describe the current state of the vehicle 150, the location and motion parameters of the vehicles 150, etc.

Majithia also teaches extracting three-dimensional proposals of objects of the environment from the updated three-dimensional map, the three-dimensional proposals include proposed identified objects that relate to the environment; 
Majithia [0025] teaches some embodiments may generate HD maps that may contain spatial geometric information about the roads on which the autonomous vehicle may travel. Accordingly, the generated HD maps may include the information that may allow the autonomous vehicle to navigate safely without human intervention. Some embodiments may gather and use data from the lower resolution sensors of the self-driving vehicle itself as it drives around rather than relying on data that may be collected by an expensive and time-consuming mapping fleet process that may include a fleet of vehicles outfitted with high resolution sensors to create HD maps. The autonomous vehicles may have no prior map data for these routes or even for the region. Some embodiments may provide location as a service (LaaS) such that autonomous vehicles of different manufacturers may gain access to the most up-to-date map information collected, obtained, or created via the aforementioned processes. 

Majithia [0032] teaches FIG. 1 illustrates an example overall system environment of an HD map system 100 that may interact with multiple vehicles, according to one or more embodiments of the present disclosure. The HD map system 100 may comprise an online HD map system 110 that may interact with a plurality of vehicles 150 (e.g., vehicles 150a-d) of the HD map system 100. The vehicles 150 may be autonomous vehicles or non-autonomous vehicles. 

Majithia [0072] teaches the map creation module 410 may be configured to create HD map data of HD maps from the sensor data collected from several vehicles 150 that are driving along various routes. The map update module 420 may be configured to update previously computed HD map data by receiving more recent information (e.g., sensor data) from vehicles 150 that recently travelled along routes on which map information changed.

Majithia [0144] teaches the process may include the following three actions: [0145] 1. Object Detection in 3D point clouds: Deep learning models may perform instance based object detection on images. The system may project 2D object detection on corresponding 3D point clouds. The projected points in the point cloud may then be refined to get precise points on car in 3D. The detected car points in the point cloud may then be transferred to the OMap as proposals for operators to review. [0146] 2. Projecting Detected objects to OMap: Since the detection may be found on all point cloud frames, there may be multiple detections for a single instance of a car. Moreover, beyond detections which are already removed from OMap using ray tracing, the system may check correspondence of each detection using point cloud diffs (vis-a-vis the OMap) and reject proposals for which no correspondence was found. The remaining proposals may be converted from vehicle coordinates to LatLngAlts and may be clustered using a tracking algorithm (e.g., a Mean Shift algorithm). [0147] 3. OMap review tool: The user interface may include features to quickly jump-to proposed locations for quick review, accept or reject proposed car volumes, tools for adjusting/selecting points the proposed car volume and a points deletion pipeline.

Majithia [0151] teaches 3. Generate 3D Car Segments: As disclosed in FIG. 9C, which illustrates projecting point cloud points on a 2D instance mask, the system may project point cloud points on instance masks and may generate per-instance 3D car segments proposals. [0152-0153]

Majithia [0169] teaches detecting dynamic objects from the 3D sensor data such as the LIDAR scan data may be performed using deep learning object detection algorithms. However, continual generation of training data may be required for ground truth labels and improving the performance of these deep-learning algorithms. Some embodiments may use information from the clean OMap to assist in generating labeled data representing distinct objects, as well as in identifying false positives and false negatives in the deep learning algorithm models and/or deep learning classifiers. Although some examples herein use the example of detecting dynamic objects such as cars, embodiments disclosed herein may be applied to all dynamic objects typically seen in these environments, including other types of vehicles, pedestrians, etc.

Majithia [0184] teaches the map update module 420 of the online HD map system 110 may track, at action 1125, instances classified as dynamic across the plurality of frame sets using a mean shift algorithm.

While Zhang fails to explicitly teach a second processing stage, Xu, in the field of object detection, teaches a second processing stage: Xu [Background] teaches Currently, a mainstream object detection method includes two stages. The first stage is to extract a number of regions (i.e., region proposals) that may include objects based on an image by using a region proposal generation method. The second stage is to perform feature extraction on the extracted region proposals, and then identify categories of the objects in the region proposals by a classifier.

projecting the three-dimensional proposals onto the two-dimensional image of the environment; Xu teaches the plurality of three dimensional regions are projected onto the scene image, Fig. 2

Xu teaches the first stage is to extract a number of regions (i.e., region proposals) that may include objects based on an image by using a region proposal generation method. 

generating, based on the projecting, two-dimensional proposals of the objects of the environment; Xu a two-dimensional bounding box corresponding to each three-dimensional region is the region proposal, Fig. 2

Liu, in the field of map semantics, teaches detecting the objects of the environment from the two-dimensional image of the environment; Liu [Abstract] teaches the two-dimensional imager obtains a two-dimensional image of an environment surrounding the vehicle, wherein the environment includes an object. 

generating, based on the detected objects, two-dimensional bounding boxes of the objects of the environment, each two-dimensional bounding box including semantic information of the object associated with the two-dimensional bounding box; Liu [0004] teaches determining a bounding box for the object from the 2D image and providing the bounding box to the 3D point cloud in order to assign the bounding to the selected point. The method further includes performing semantic segmentation on the 2D image to classify the object within the bounding box and providing the classification of the object to the selected point.

comparing the two-dimensional proposals of the objects of the environment with the two-dimensional bounding boxes of the objects of the environment; Liu [0041-0045]

based on the comparing, matching, for one or more of the two-dimensional bounding boxes, the two-dimensional bounding box with a particular two-dimensional proposal of the two-dimensional proposals; Liu [0041-0045]

and labeling, for each two-dimensional proposal that is matched to a two-dimensional bounding box, the three-dimensional proposal corresponding to the two-dimensional proposal with the semantic information associated with the two-dimensional bounding box that is matched to the two-dimensional proposal to update the three-dimensional map. Liu [0033] teaches the first camera system can produce a three-dimensional point cloud of the surrounding environment. The locations of the points of the three-dimensional point cloud are affected by objects in the environment. The first camera system or a second camera system can be used to obtain a two-dimensional image of the environment. The three-dimensional point could and the two-dimensional image can be provided to one or more processors. The one or more processors can perform operations on the two-dimensional image to obtain boundary boxes for objects in the environment from the two-dimensional image and semantic segmentation of the two-dimensional image to identify and classify objects. The one or more processors can also identify objects in a three-dimensional point cloud. The bounding boxes can be combined with point clusters in the three-dimensional point cloud to group the points of as a single entity. Semantic segmentation can also be associated these grouped points to extend semantic classification into three-dimensions., Fig 3 and 5

Liu [0041-0045]

Liu [0046] teaches FIG. 6 shows a flowchart 600 illustrating a method of integrating data maps determined from the two-dimensional image to data maps of a three-dimensional point cloud. In box 602, a first module identifies a cluster of one or more points of the three-dimensional cloud. In one embodiment, the cluster can be identified with a three-dimensional template. The first module can be operated on a first processor. In box 604, a representative coordinate of the cluster is provided from the first module to a second module. The second module can be operating on a second processor. The second module calculates and/or stores bounding boxes and semantic classes relates to objects from a two-dimensional image. In general, the objects correspond to points clusters in the 3-D point cloud. In box 606, the second module sends a bounding box that includes, or is associated with, the representative coordinate to the first module. In box 608, the first module associates or assigns the bounding box to a selected point or points of the cluster of points in order to extend the bounding box to points of the 3-D point cloud. Semantic classification can similarly be extended to the points of the 3-D point cloud.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify receiving, from two or more autonomous vehicles (AVs), respective point cloud data representative of an environment surrounding the AVs by Zhang, Majithia and Xu with Liu’s teaching of generating, based on the detected objects, two-dimensional bounding boxes of the objects of the environment. One would have been motivated to perform this combination due to the fact that it allows one to reduce computing time. (Xu [Background]) In combination, Zhang and Majithia is not altered in that Zhang and Majithia continues to 3D point cloud matching for object detection, and Xu continues to perform object detection. Liu's teachings perform the same as they do separately of generating, based on the detected objects, two-dimensional bounding boxes of the objects of the environment.
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2. Zhang further teaches wherein the first processing stage and the second processing stage are performed in parallel. Zhang [0109] teaches certain operations, acts, events, or functions of any of the algorithms described herein can be performed in a different sequence, can be added, merged, or left out altogether (e.g., not all are necessary for the practice of the algorithms). In certain embodiments, operations, acts, functions, or events can be performed concurrently, e.g., through multi-threaded processing, interrupt processing, or multiple processors or processor cores or on other parallel architectures, rather than sequentially.

Claim 3. Zhang further teaches wherein detecting the objects of the environment from the two-dimensional image of the environment includes applying an object detection algorithm to the two-dimensional image. Zhang [0045] teaches cameras may be used to capture visual images of the environment surrounding the vehicle 120. Depending on the configuration and number of cameras, the cameras may provide a 360.degree. view around the vehicle 120. The images from the cameras may be used to read road markings (e.g., lane markings), read street signs, detect objects, and/or the like.

Claim 7. Zhang further teaches further comprising providing the updated three-dimensional map to the AVs. Zhang [0051] teaches the vehicle 120 can use the sensor array 121 to record updated map data along traveled routes, and transmit the updated map data to the server 130 via the communication system 124 and the communications array 122. The server 130 can then transmit the updated map data to one or more of the vehicles 170A-N and/or further process the updated map data.
Claim 8. Zhang further teaches wherein the semantic information associated with each object includes object classes, object dimensions, and distances between object and AVs. Zhang [0029] teaches use vehicle data provided by a vehicle 120 to identify an object and transmit an identification of the object to the vehicle 120
Zhang [0043] teaches LiDAR sensor may be used to bounce multiple laser beams off approaching objects to assess their distance and to provide accurate 3D information on the surrounding environment
Zhang [0045] teaches cameras may be used to capture visual images of the environment surrounding the vehicle 120. Depending on the configuration and number of cameras, the cameras may provide a 360.degree. view around the vehicle 120. The images from the cameras may be used to read road markings (e.g., lane markings), read street signs, detect objects, and/or the like.
Claim 9. Zhang further teaches wherein the two-dimensional image of the environment is received from an edge sensor located within the environment. Zhang [0032] teaches the map data 154 may include high definition (HD) maps generated from sensors (e.g., light detection and ranging (LiDAR) sensors, radio detection and ranging (RADAR) sensors, infrared cameras, visible light cameras, stereo cameras, an inertial measurement unit (IMU), etc.), satellite imagery, optical character recognition (OCR) performed on captured street images (e.g., to identify names of streets, to identify street sign text, to identify names of points of interest, etc.), etc.; information used to calculate routes; information used to render 2D and/or 3D graphical maps; and/or the like.
Per specification [0037] Additionally, the edge sensor 206 can capture a two-dimensional image 214 of a portion of the environment 200. The edge sensor 206 can include a camera to capture (or obtain) the two- dimensional image 214 of the environment 200. For example, the edge sensor 206 can include a traffic camera within the environment 200 that obtains the two-dimensional image 214 of a traffic intersection of the environment 200. FIGURE 4 illustrates the two-dimensional image 214 obtained by the edge sensor 206 of the environment 200 from the perspective of the edge sensor 206 (e.g. a camera located within the environment 200).
Claim 12. It differs from claim 1 in that it is a system performing the method of claim 1. Therefore claim 12 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 13. It differs from claim 2 in that it is a system performing the method of claim 2. Therefore claim 13 has been analyzed and reviewed in the same way as claim 2. See the above analysis. 
Claim 14. It differs from claim 3 in that it is a system performing the method of claim 3. Therefore claim 14 has been analyzed and reviewed in the same way as claim 3. See the above analysis. 
Claim 18. It differs from claim 7 in that it is a system performing the method of claim 7. Therefore claim 18 has been analyzed and reviewed in the same way as claim 7. See the above analysis. 
Claim 19. It differs from claim 8 in that it is a system performing the method of claim 8. Therefore claim 19 has been analyzed and reviewed in the same way as claim 8. See the above analysis. 
Claim 20. It differs from claim 1 in that it is a device performing the method of claim 1. Therefore claim 20 has been analyzed and reviewed in the same way as claim 1. See the above analysis. 
Claim 21. (New) The method of claim 1, wherein the updating the three-dimensional map includes removing background point claims from the received point cloud data; and performing foreground point cloud segmentation, wherein the removing and the performing are based on the received point cloud data from each of the two of more AVs. Majithia [0030] teaches system may use sensor data (e.g., LIDAR data) comprising 3D data points corresponding to objects surrounding the vehicle that are tracked using a sensor assembly, such as LIDAR. The 3D data points may correspond to dynamic objects, such as other vehicles that are parked or moving, as well as static and permanent objects, such as buildings. For example, LIDAR data may capture both static objects (e.g., buildings, roads, etc.) and dynamic objects (e.g., cars, pedestrians, etc.). The system may then use information from a clean OMap to assist in generating labeled data representing distinct objects, as well as in identifying false positives and false negatives in the deep learning algorithm models, to generate training data that may be employed in a training of one or more deep learning classifiers. Further, some embodiments may enable the OMap to be cleaned to remove points depicting dynamic objects in the local environment so that the OMap includes points depicting only static objects in the local environment., [0170]

Majithia [0194] teaches subsequent to the action 1170, the method 1100 may employ the one or more trained deep learning classifiers for dynamic object detection in navigating a vehicle, such as the vehicle 150a or another non-autonomous vehicle, through the local environment. Further, the method 1100 may be employed repeatedly as the vehicle 150a navigates along a road. For example, the method 1100 may be employed with the vehicle 150a (or another non-autonomous vehicle) starts driving, and then may be employed repeatedly during the navigation of the vehicle 150a (or another non-autonomous vehicle). The vehicle 150a may navigate by sending control signals to controls of the vehicle 150a. The method 1100 may be employed by the vehicle computing system 120a of the vehicle 150a to assist in the continual generation of training data to allow for ground truth labels and improving the performance of the deep-learning classifiers, and to enable the OMap 530 to be cleaned to remove points depicting dynamic objects in the local environment so that the OMap 530 includes points depicting only static objects in the local environment.

Claims 4, 5, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0209009 A1 to Zhang et al., hereinafter “Zhang” in view of US 2021/0001891 A1 to Majithia, WO 2021/114776 A1 to Xu and US 2019/0258876 A1 to Liu et al., hereinafter, “Liu” and further view of US 2021/0026355 A1 to Chen et al., hereinafter, “Chen”.
Claim 4. The combination of Zhang, Xu and Liu are silent on the limitations of claim 4, however, Chen, in the field of object classification, teaches, wherein the object detection algorithm is a faster region convolutional neural network (faster R-CNN). Chen [0147] teaches the term "CNN," as used herein, may include all types of CNNs, including region-based or regional convolutional neural networks (RCNNs) and Fast RCNNs (e.g., as used for object detection).

Chen [0003] teaches One example of a prior instance segmentation DNN is Mask R-CNN, a two-stage detector that first proposes a number of candidate bounding boxes (e.g., 1000), and then looks for objects by performing object detection within the candidate bounding boxes.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify receiving, from two or more autonomous vehicles (AVs), respective point cloud data representative of an environment surrounding the AVs by Zhang, Xu and Liu’s with Chen’s teaching of the object detection algorithm is a faster region convolutional neural network (faster R-CNN). One would have been motivated to perform this combination due to the fact that it allows one to reduce occlusions to increase accuracy. (Chen [0002-0004]) In combination, Zhang is not altered in that Zhang continues to 3D point cloud matching for object detection, and Xu continues to perform object detection. Liu's teachings perform the same as they do separately of generating, based on the detected objects, two-dimensional bounding boxes of the objects of the environment. Chen continues to teach deep neural network. 
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 4.

Claim 5. Chen further teaches wherein extracting the three-dimensional proposal of objects of the environment includes applying a connected component algorithm to the three-dimensional map. Chen [0029] teaches a connected-component analysis may be performed on the predictions to distinguish among and detect boundaries for the locally unique instances, in each of a plurality of different regions… In operation, the instance clustering head may predict N confidence maps (e.g., one per locally unique instance), a connected-component analysis may be performed on the N confidence maps to distinguish and detect boundaries for locally unique instances in each cluster (e.g., of connected instances), and the locally unique instances in each cluster may be identified and labeled with globally unique instance identifications (IDs). Accordingly, the instance clustering head may directly regress, cluster, and/or label unique instances.
Chen [0059-0062] 

Claim 15. It differs from claim 4 in that it is a system performing the method of claim 4. Therefore claim 15 has been analyzed and reviewed in the same way as claim 4. See the above analysis. 

Claim 16. It differs from claim 5 in that it is a system performing the method of claim 5. Therefore claim 16 has been analyzed and reviewed in the same way as claim 5. See the above analysis. 

Claims 6 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0209009 A1 to Zhang et al., hereinafter “Zhang”, in view of US 2021/0001891 A1 to Majithia, WO 2021/114776 A1 to Xu and US 2019/0258876 A1 to Liu et al., hereinafter, “Liu” and further view of US 2020/00066036 A1 to Choi.
Claim 6. The combination of Zhang, Xu and Liu are silent on the limitations of claim 6, however, Choi, in the field of object detection, teaches wherein matching the two-dimensional bounding boxes with the particular two-dimensional proposal includes performing an intersection of union (IoU) between the two-dimensional bounding boxes and the two-dimensional proposals. Choi [0052] FIG. 7 illustrates an example of an intersection-over-union (IoU).

Choi [0135] teaches the object detection training apparatus determines an output bounding box 710 corresponding to an object from an input image, with respect to a projection image corresponding to an arbitrary viewpoint. The object detection training apparatus compares the output bounding box 710 to a reference bounding box 720. The reference bounding box 720 is a training output paired with the input image, that is, a training input, and is, for example, ground truth data. The object detection training apparatus determines an IoU loss based on the value obtained by dividing the area of the intersection region 730 between the output bounding box 710 and the reference bounding box 720 by the area of the union region. For example, the object detection training apparatus updates parameters of an object detection model so that the area of the intersection region 730 converges to the area of the union region. When a value of an IoU approaches "1", a similarity between the output bounding box 710 and the reference bounding box 720 increases.

Choi [0139] teaches an object detection training apparatus defines a new reference box for an IoU calculation, to calculate a loss of the perspective bounding box. For example, the object detection training apparatus determines a target box 830 based on the front face box 810 and the rear face box 820 from a perspective bounding box that is acquired by a second projection calculator and that corresponds to an object. The front face box 810 and the rear face box 820 indicate a front face and a rear face of the object, respectively. The object detection training apparatus determines, as the target box 830…

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify receiving, from two or more autonomous vehicles (AVs), respective point cloud data representative of an environment surrounding the AVs by Zhang, Xu and Liu’s with Choi’s teaching of matching the two-dimensional bounding boxes with the particular two-dimensional proposal includes performing an intersection of union (IoU) between the two-dimensional bounding boxes and the two-dimensional proposals. One would have been motivated to perform this combination due to the fact that it allows one efficient pattern recognition method of humans to an actual computer (Choi [0003]) In combination, Zhang is not altered in that Zhang continues to 3D point cloud matching for object detection, and Xu continues to perform object detection. Liu's teachings perform the same as they do separately of generating, based on the detected objects, two-dimensional bounding boxes of the objects of the environment. Choi continues to teach object detection. 
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 6.

Claim 17. It differs from claim 6 in that it is a system performing the method of claim 6. Therefore claim 17 has been analyzed and reviewed in the same way as claim 6. See the above analysis. 

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0209009 A1 to Zhang et al., hereinafter “Zhang”, US 2021/0001891 A1 to Majithia in view of WO 2021/114776 A1 to Xu and US 2019/0258876 A1 to Liu et al., hereinafter, “Liu” and further view of US 2020/00066036 A1 to Bernat et al., hereinafter, “Bernat”.
Claim 10. The combination of Zhang, Xu and Liu are silent on the limitations of claim 6, however, Bernat, in the field of artificial intelligence, teaches wherein the first processing stage and the second processing stage are performed at one or more edge clouds of a distributed cloud computing environment. Bernat [0080] teaches FIG. 13 illustrates a cloud computing network in communication with a mesh network of IoT devices (devices 1302) operating as a fog device at the edge of the cloud computing network.

Hence the prior art includes each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference. Thus, it would have been obvious to one of ordinary skill in the art to modify receiving, from two or more autonomous vehicles (AVs), respective point cloud data representative of an environment surrounding the AVs by Zhang, Xu and Liu’s with Bernat’s teaching of the first processing stage and the second processing stage are performed at one or more edge clouds of a distributed cloud computing environment. One would have been motivated to perform this combination due to the fact that it allows the ability to serve and respond to multiple applications (object tracking, video surveillance, connected cars, etc.) in real time (Bernat [0003]) In combination, Zhang is not altered in that Zhang continues to 3D point cloud matching for object detection, and Xu continues to perform object detection. Liu's teachings perform the same as they do separately of generating, based on the detected objects, two-dimensional bounding boxes of the objects of the environment. Bernat continues to teach the use of artificial intelligence. 
Therefore one of ordinary skill in the art, such as an individual working in the field of object detection could have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 10.

Claim 11. Bernat further teaches further comprising synchronizing the updated three-dimensional map with a core cloud of the distributed cloud computing environment. Bernat [0080] teaches the AI processing techniques discussed herein may, in many examples, be implemented among hardware of the edge nodes 130. However, processing operations at the edge nodes 130, or the core network or cloud setting 140, may be enhanced by network services as performed by a remote application server 150 or other cloud services.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661